PER CURIAM.
Plaintiff appeals from the trial court’s order of June 12, 1998 dismissing the complaint with prejudice on a grant of defendants’ motion for summary judgment. Judge Russell’s disposition was orally stated after arguments on the motion on June 5, 1998, at which time she noted her intention to expand her reasoning in a written opinion. That opinion was subsequently filed and has been approved for publication at 326 N.J.Super. 366, 741 A.2d 176. After reviewing the record in the light of the arguments advanced by the parties, we are in substantial agreement with the rationale which Judge Russell employed and the result she reached.
Affirmed.